DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action acknowledges the applicant’s amendment filed on 8/9/2022. Claims 1-13 are pending in the application. Claims 11-13 are new.
The text of those sections of Title 35, U.S. code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 6274217 B1 in view of Bandar US 4,376,558.
With regards to claim 1, Kim (Figs. 5-6) discloses an elastic composite structure, comprising: at least one main body 120 formed with at least one opening 121 and made of a foam material: and at least one reinforcement structure 140 made of a material including at least one of a paper material and a softwood material, in a columnar shape and a closed shape that matches a shape of the opening of the main body, and configured to be inserted into the opening to be placed in the main body with opposite sides of a periphery of the closed shape of the reinforcement structure abutting against the opening of the main body.
Kim discloses the main body is made of a foam material and has a density but it does not specifically disclose it is low-density foam material having a density lower than 30 kg/m3.
However, Bandar teaches that it is known in the art to have a main body 30 made of a low-density foam material having a density lower than 30 kg/m3 (Col 2:56-59; conversion 0.4-2.0 lb./ft3 equates to 6.4-32 kg/m3). 
The inventions of Kim and Bandar are both drawn to the field of containers that are capable of holding sensitive items and protecting them from damage. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the main body foam in Kim by providing a low-density foam material having a density lower than 30 kg/m3 as taught by Bandar for the purposes of providing a better impact isolation system.

With regards to claim 2, Kim (Figs. 5-6) appears to discloses the opening 121 is adjacent to a corner of the main body.
However, to the extent that it may be argued to not be the case, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the opening adjacent to a corner of the main body, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 

With regards to claim 3, Kim (Figs. 5-6) discloses the reinforcement structure is made of corrugated paperboard. (Col 2:62-65)

With regards to claim 4, Kim (Figs. 5-6) discloses a reinforcement structure but it does not specifically disclose a bursting strength of the corrugated paperboard is 4-12 kgf/cm2.
However, Bandar teaches that it was known in the art to have a corrugated paperboard have a bursting strength of the corrugated paperboard is 4-12 kg./cm2. (Col 2:30-32; conversion 175 PSI equates to 12 kg./cm2)

With regards to claim 5, Kim (Figs. 5-6) discloses a reinforcement structure but it does not specifically disclose a thickness of the reinforcement structure is 2-4 mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the reinforcement structure have a thickness of 2-4mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

With regards to claim 6, Kim (Figs. 5-6) discloses a reinforcement structure but it does not specifically disclose the reinforcement structure is shaped as a triangular column.
However, in other embodiments in Kim, it states, the reinforcement structure (buffer insert) is not limited by the shape or the structure…various shapes or structures, e.g., a square-section tube or triangular-section tube can be adopted for the reinforcement structure (buffer insert). Therefore, it would be obvious to change the reinforcement structure shape to a triangular column. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.



Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKnight US 4287265 in view of Bandar US 4,376,558.
With regards to claim 7, McKnight discloses an anti-collision packing object configured to be placed in a case and including: at least one base portion 62; and an elastic composite structure 10 disposed on the base portion and comprising: at least one main body 12 formed with at least one opening (shown in Fig. 1); and at least one reinforcement structure 14 made of a material including at least one of a paper material, a plastic material and a softwood material, in a columnar shape and a closed shape that matches a shape of the opening of the main body, and configured to be inserted into the opening to be placed in the main body with opposite sides of a periphery of the closed shape of the reinforcement structure abutting against the opening of the main body.
McKnight discloses the main body but it does not specifically disclose it is low-density foam material having a density lower than 30 kg/m3.
However, Bandar teaches that it is known in the art to have a main body 30 made of a low-density foam material having a density lower than 30 kg/m3 (Col 2:56-59; conversion 0.4-2.0 lb./ft3 equates to 6.4-32 kg/m3). 
The inventions of McKnight and Bandar are both drawn to the field of containers that are capable of holding sensitive items and protecting them from damage. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the main body in McKnight by providing a low-density foam material having a density lower than 30 kg/m3 as taught by Bandar for the purposes of providing a better impact isolation system.

With regards to claim 8, McKnight discloses it appears the base portion is made of a paper material.
However, to the extent that it may be argued to not be so, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the base portion made of paper material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

With regards to claim 9, McKnight does not specifically disclose the base portion is made of a foam material.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the base portion made of a foam material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

With regards to claim 10, McKnight discloses the elastic composite structure 12/14 is configured to be placed between the case and the base portion 62.

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 6274217 B1 in view of Bandar US 4,376,558.
With regards to claim 11, Kim (Figs. 7-8) discloses an elastic composite structure, comprising: at least one main body 120 formed with at least one opening 121 and made of a foam material; and at least one reinforcement structure 150 made of a material including a plastic material, in a columnar shape and a closed shape that matches a shape of the opening of the main body, and configured to be inserted into the opening to be placed in the main body with opposite sides of a periphery of the closed shape of the reinforcement structure abutting against the opening of the main body.
Kim discloses the main body is made of a foam material and has a density but it does not specifically disclose it is low-density foam material having a density lower than 30 kg/m3.
However, Bandar teaches that it is known in the art to have a main body 30 made of a low-density foam material having a density lower than 30 kg/m3 (Col 2:56-59; conversion 0.4-2.0 lb./ft3 equates to 6.4-32 kg/m3). 
The inventions of Kim and Bandar are both drawn to the field of containers that are capable of holding sensitive items and protecting them from damage. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the main body foam in Kim by providing a low-density foam material having a density lower than 30 kg/m3 as taught by Bandar for the purposes of providing a better impact isolation system.

With regards to claim 12, Kim (Figs. 7-8) appears to discloses the opening 121 is adjacent to a corner of the main body.
However, to the extent that it may be argued to not be the case, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the opening adjacent to a corner of the main body, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 

With regards to claim 13, Kim (Figs. 7-8) discloses a reinforcement structure but it does not specifically disclose the reinforcement structure is shaped as a triangular column.
However, in other embodiments in Kim, it states, the reinforcement structure (buffer insert) is not limited by the shape or the structure…various shapes or structures, e.g., a square-section tube or triangular-section tube can be adopted for the reinforcement structure (buffer insert). Therefore, it would be obvious to change the reinforcement structure shape to a triangular column. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because a new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/           Examiner, Art Unit 3736